Citation Nr: 1402323	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction to include as secondary to service connected diabetes mellitus, type II.

6.  Entitlement to service connection for a skin disorder to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned at an August 2012 Travel Board hearing before the Board held at the Waco, Texas, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for hypertension, entitlement to service connection for erectile dysfunction to include as secondary to service connected diabetes mellitus, type II, and entitlement to service connection for a skin disorder to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2003 RO rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in January 2003 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of bilateral hearing loss.

3.  The competent and credible evidence demonstrates that the Veteran's bilateral hearing loss is related to his active duty service.

4.  Granting the benefit of the doubt to the Veteran, the currently demonstrated lumbar stenosis was caused by his active duty service.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2013).
4.  Lumbar stenosis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The petition to reopen the claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the favorable disposition of the claims for service connection for bilateral hearing loss and lumbar stenosis, the Board finds that all notification and development actions needed to fairly adjudicate these claims have also been accomplished.

New and Material

The Veteran's initial claim of entitlement to service connection for bilateral hearing loss was denied by a RO rating decision dated January 2003.  The basis for the denial was that there was no evidence the Veteran's bilateral hearing loss was incurred in or caused by service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in October 2008.  The evidence added to the record since January 2003 included testimony at the August 2012 Travel Board hearing and various statements, with the Veteran and his wife asserting that he has had bilateral hearing loss since his active duty service.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.  

Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease of the nervous system (sensorineural hearing loss) or arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that exposure to artillery fire and explosions of landmines while serving in Vietnam resulted in his current bilateral hearing loss.  The Veteran reported at his August 2012 Travel Board hearing that he was exposed to several landmine explosions and artillery fire.  He further noted one specific incident involving the explosion of a landmine which led to his ear drum being ruptured, which he is currently service connected.  Both the Veteran and his wife testified that the Veteran has had hearing loss since he returned from service.  The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that his military occupational specialty was light weapons infantryman and that he received not only the Vietnam Service Medal and Vietnam Campaign Medal, but also a Combat Infantry Badge and a Purple Heart Medal.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  

The Veteran was most recently afforded a VA audiological examination in December 2002.  Audiometric testing showed bilateral hearing loss for VA purposes.  

Based on its review of the entire record, the Board finds the competent and credible evidence to be at least in relative equipoise in showing that the Veteran's current bilateral hearing disorder is as likely as not due to the result of harmful noise exposure as would be consistent with the Veteran's active duty service, including exposure to artillery fire and an explosion during active duty service.  38 U.S.C.A. § 1154(a) (West 2002).

Lumbar Stenosis

The Veteran contends that he injured his back after being thrown by explosions of landmines during his service in Vietnam. He and his wife both testified at the August 2012 Travel Board hearing that the Veteran had back pain when he returned from Vietnam that has continued to the present day. 

A December 2009 VA x-ray of the lumbar spine revealed a diagnosis of a long history of chronic low back pain with symptoms consistent with lumbar stenosis.  The Veteran is competent to report back pain and continuous symptomatology.  As the Veteran has a current disability, competent evidence of continuity of symptomatology and evidence that he served in combat.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); VAOPGCPREC 12-99.

Based on its review of the entire record, the Board finds the competent and credible evidence to be at least in relative equipoise in showing that the Veteran's current lumbar stenosis is as likely as not due to the result of incidents consistent with the Veteran's active duty service, including being thrown by the explosion of a landmine during active duty service.  38 U.S.C.A. § 1154(a) (West 2002).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for lumbar stenosis is granted.


REMAND

At the August 2012 Travel Board Hearing, the Veteran stated that erectile dysfunction was caused by the medications for his service-connected PTSD and claimed hypertension.  He stated his skin disorder was related to herbicide exposure during his service in Vietnam.  No opinion has been provided regarding any diagnosed skin condition's relation to his active duty service.  The Veteran was afforded a VA examination that addressed his hypertension and erectile dysfunction in February 2009; however, the examiner only provided an opinion with regard to secondary service connection as due to diabetes mellitus, type II; there was no opinion regarding direct service connection or secondary service connection as due to PTSD and the medication taken for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist.  In particular, obtain any available treatment records from the Dallas, VAMC.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  After obtaining the above noted records, the RO/AMC must schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed hypertension; in particular, whether the Veteran's post-service diagnosis is due in whole or in part to active service or any incident therein.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the Veteran's contentions that his hypertension is the result of his active duty service.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's hypertension is due in whole or in part to his active service or any incident therein.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed erectile dysfunction (ED); in particular, whether the Veteran's post-service diagnosis is due in whole or in part to active service or any incident therein.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.
b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the Veteran's contentions that his ED is the result of either his active duty service or medications taken for service-connected PTSD.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's ED is due in whole or in part to his active service or any incident therein.

f.  The examiner should address whether the Veteran's ED is proximately due to, or alternatively, aggravated by the Veteran's service-connected PTSD or associated medication.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of any diagnosed skin disorder; in particular, whether any diagnosed skin disorder is due in whole or in part to active service or any incident therein.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the Veteran's contentions that he has a skin disorder is the result of his active duty service.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether any diagnosed skin disorder is due in whole or in part to his active service or any incident therein.

f.  The examiner should address whether any diagnosed skin disorder is the result of herbicide exposure.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


